Title: To Benjamin Franklin from James Parker, 17 October 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
NYork, Octob 17. 17689 o Clock PM.
Tho’ I am hardly able to hold a Pen, from a Fit of the Gout in my Right Hand, yet I will try a few Words, to acknowledge the Receipt of one from you of Aug 9: giving an Account of my Son’s base Behaviour in attempting to get Money of Mr. Cummings &c. It grieves me to find his Vices still predominate; but am pleased at your letting me know it: for I hope he will not meet with any other Treatment than he may deserve. His Wife died the 7th of this Instant. He leaves me a Girl of 3 Years old: I hope God may spare my Life, till she can arrive above the Reach of Want of a little Education: tho’ I think I shall not be long on this Side the Grave my self. I cannot add more now, but may by next Packet if able: she is just come in. With humble Respects Adieu
James Parker
 
Addressed: For / Benjamin Franklin Esqr / Craven-Street / London